Name: 2004/581/EC: Council Decision of 29 April 2004 determining the minimum indications to be used on signs at external border crossing points
 Type: Decision_ENTSCHEID
 Subject Matter: air and space transport;  politics and public safety;  transport policy;  international law
 Date Published: 2004-08-06

 6.8.2004 EN Official Journal of the European Union L 261/119 COUNCIL DECISION of 29 April 2004 determining the minimum indications to be used on signs at external border crossing points (2004/581/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(a) thereof Having regard to the initiative of the Hellenic Republic (1), Having regard to the opinion of the European Parliament (2), Whereas: (1) It is necessary to update the existing indications on signs at external air border crossing points marking the channels for persons entering the territory of the Member States contained in Schengen Executive Committee Decision SCH/COM-EX (94) 17, rev 4 of 22 December 1994 introducing and applying the Schengen arrangements in airports and aerodromes (3) in order to take account of the Agreement on the European Economic Area and of the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other part, on the free movement of persons. (2) It is also necessary to determine, in a uniform manner, the indications for new signs marking the passenger channels at external land and sea borders, where such channels are used. (3) In order to avoid a disproportionate financial burden on Member States, it is appropriate to provide for a transitional period of five years during which the provisions of this Decision only apply where Member States set up new signs or replace existing ones. (4) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Decision, and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis under the provisions of Title IV of Part III of the Treaty establishing the European Community, Denmark shall, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Decision whether it will implement it in its national law. (5) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (4), which fall within the area referred to in Article 1, point A of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement (5). (6) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (6); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (7) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (7); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (8) This Decision constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession. HAS ADOPTED THIS DECISION: Article 1 Member States shall provide separate lanes at authorised air border crossing points at their external borders in order to carry out the necessary border checks on persons entering their territory. The lanes shall be differentiated by means of the signs referred to in Article 2. The same signs shall be used if Member States provide separate lanes at land and sea border crossing points at their external borders. Article 2 The indications on the signs, which may be displayed electronically, shall be set out in the Annexes. These indications may be displayed in such language or languages as each Member State considers appropriate. Article 3 1. The following persons: (a) citizens of the EU; (b) nationals of States parties to the Agreement on the European Economic Area; (c) nationals of the Swiss Confederation; and (d) members of the families of persons mentioned in (a), (b) and (c) above who are not nationals of one of those States, and who benefit from the provisions of Community law on the free movement of citizens of the European Union are entitled to use the lane indicated by the sign in Annex I. They may also use the lane indicated by the sign in Annex II. 2. All other third-country nationals shall use the lane indicated by the sign in Annex II. 3. However, in the event of a temporary imbalance in the traffic flows at a particular border crossing point, the rules relating to the use of the different lanes may be waived by the competent authorities for the time necessary to eliminate such imbalance. Article 4 At land and seaport border crossing points, Member States may separate vehicle traffic into different lanes for light and heavy vehicles and buses, by using signs as shown in Annex III. Member States may vary the indications on these signs where appropriate in the light of local circumstances. Article 5 Point 2 of the Annex (SCH/I-Front (94) 39 rev. 9) to Schengen Executive Committee Decision SCH/COM-EX(94) 17, rev 4 of 22 December 1994, together with point 2 of the Decision attached to that Annex on introducing and applying the Schengen arrangements in airports and aerodromes (secondary airports), shall be repealed. Article 6 This Decision shall apply from 1 June 2004 in so far as Member States set up new signs or replace existing signs at border crossing points covered by this Decision. In all other cases, this Decision shall apply from 1 June 2009. Article 7 This Decision shall not apply to borders between Member States governed by Article 3(2) of the 2003 Act of Accession. Article 8 This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community. Done at Luxembourg, 29 April 2004. For the Council The President M. McDOWELL (1) OJ C 125, 27.3.2003, p. 6. (2) Opinion delivered on 18 November 2003 (not yet published in the Official Journal). (3) OJ L 239, 22.9.2000, p. 168. (4) OJ L 176, 10.7.1999, p. 36. (5) OJ L 176, 10.7.1999, p. 31. (6) OJ L 131, 1.6.2000, p. 43. (7) OJ L 64, 7.3.2002, p. 20. ANNEX I ANNEX II ANNEX III